By the court.

It has been objected in this case, that a writ of entry cannot be maintained against a husband and wife, because a wife cannot be a disseizeress. But this is a mistake. A married woman may disseize another without the assent of her husband, and the husband will be liable to an action with his wife fpr such dis-seizin. Perkins, sec. 46. But a married woman can in general disseize only by her own actual entry. Co. Litt. 180, b, note 4 ; Fitz H. N. B. 179. However, where a husband is in possession of land in right of his wife, a writ of entry must be brought against both. Com. Dig. “ Baron & feme,” Y ; Perkins, sec. 46.
When a report of referees is lost, we have no doubt that judgment may be rendered upon a copy of the report duly proved, or upon affidavits of the contents of the report. 3 Taunt. 45, Hill v. Townsend; Caldwell, 163 ; 1 Strange, 526, Robinson v. Davis.